     6:18-cv-00261-RAW Document 83 Filed in ED/OK on 07/15/19 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA


JAMES LEGROS, SR.; and                           )
JACQUELINE MILIOTO, as next friend to            )
D.M., a minor, as next of kin of                 )
JAMES LEGROS, JR., deceased,                     )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )           Case No. 18-CV-261-RAW
                                                 )
BOARD OF COUNTY COMMISSIONERS                    )
FOR CHOCTAW COUNTY, et al.,                      )
                                                 )
               Defendants.                       )

                JOINT MOTION TO STRIKE PLAINTIFFS’ WITNESSES
                           AND BRIEF IN SUPPORT

       Pursuant to LCvR7.2, all Defendants join together to respectfully move this Court for an

Order striking Plaintiffs’ recently disclosed witnesses: Lancelot Kollman; Shelby Legros;

Roderick Snipes; Randy Gray; Michael Carrucci; Leigh Baker; Brian McDewell; Ben

Constantine; James Harper; Mike Daigle; Mike Smith; Seth Laurion; Matt Douglas; Cory

Cartier; Krista Keith; Chelsea Vega; Peter Legros; Leslie Legros; Brian Legros. (See Doc. 75,

nos. 11-29).

       The Defendants have complied with LCvR37.1 by conferring with counsel for Plaintiffs.

Plaintiffs’ counsel have advised they intend to only call as witnesses at trial Lancelot Kollman;

Shelby Legros; Roderick Snipes; Peter Legros; and Michael Carrucci.12 (Exh. 1 - Email from Mr.

Hammons dated July 12, 2019). Defendants seek an Order from this Court striking all witnesses


1
  In the event this Motion is denied, Defendants are also filing a joint motion to extend the
discovery deadline by 30 days to allow the parties to conduct the out-of-state depositions of these
five (5) newly-disclosed trial witnesses.
2
  Further, Plaintiffs have not provided a telephone number for Mr. Carrucci and Defendants have
been unable to contact him to discuss his anticipated knowledge and/or testimony at trial.
       6:18-cv-00261-RAW Document 83 Filed in ED/OK on 07/15/19 Page 2 of 8



listed above as their identities were only made known less than a month before discovery cut-off

and Defendants did not know the identities of those Plaintiffs actually intend to call until

approximately 2 ½ weeks prior to the discovery deadline.

          Defendants submit the following brief in support:

                                     STATEMENT OF FACTS

      1. On December 5, 2018, Plaintiffs submitted their Initial Disclosures identifying eleven

(11) individuals who were likely to have discoverable information. (Doc. 50).

      2. On January 17, 2019, both Plaintiffs Legros and Milioto submitted Answers to Defendant

Smith’s Interrogatories and, again, identified eleven (11) individuals as “witnesses who [they

believed] have knowledge of the information and/or allegations” at issue in the lawsuit. (Exh. 2 -

Discovery Responses of Milioto to Smith, Int. 13; Exh. 3 - Discovery Responses of Legros to

Smith, Int. 13).

      3. Five months later, on June 12, 2019, Plaintiff Legros did not identify a single person he

considered to be one of “Decedent’s ten closest friends” on the date of his death. (Exh. 4 -

Discovery Responses of Legros to BOCC, Int. 23).

      4. Defendants have conducted discovery and their investigation into Plaintiffs’ claims based

upon the information provided by Plaintiffs in their Initial Disclosures and Discovery Responses.

      5. On July 2, 2019, less than a month before the discovery cut-off deadline (See Doc. 54),

Plaintiffs submitted a Witness List identifying 37 witnesses.3 (Doc. 75). Purported witnesses

Lancelot Kollman; Shelby Legros; Roderick Snipes; Randy Gray; Michael Carrucci; Leigh

Baker; Brian McDewell; Ben Constantine; James Harper; Mike Daigle; Mike Smith; Seth

Laurion; Matt Douglas; Cory Cartier; Krista Keith; Chelsea Vega; Peter Legros; Leslie Legros;



3
    Plaintiffs have voluntarily stricken Mike Hopper (expert witness) listed at no. 37 in Doc. 75.
                                                   2
       6:18-cv-00261-RAW Document 83 Filed in ED/OK on 07/15/19 Page 3 of 8



Brian Legros have never before appeared on any Initial Disclosure or discovery response

submitted by Plaintiffs.

   6. The newly-added witnesses reside on the opposite side of the country in Florida, New

Hampshire, Massachusetts, North Carolina, South Carolina, and as far away as Maine. (See Doc.

75).

   7. Upon inquiry, Plaintiffs’ counsel advised these witnesses were recently disclosed to them

and seasonably disclosed to Defendants. (Exh. 1 - Email from Hicks). While this may be true, it

is Plaintiffs who bear the burden to timely comply with discovery rules. Many of these purported

witnesses bear the same last name as a Plaintiff and the Decedent in this case. It cannot possibly

be argued Plaintiff Legros was unaware of these other Legroses until just recently.

     PLAINTIFF HAS FAILED TO COMPLY WITH FED. R. CIV. P. 26 AND,
 THEREFORE, RULE 37(C) SANCTIONS ARE WARRANTED, AS THEIR FAILURE
       WAS NEITHER SUBSTANTIALLY JUSTIFIED NOR HARMLESS

        As this Court is well aware, one of the primary purposes of the Federal Rules of Civil

Procedure and those rules as they govern the discovery process is “to secure the just, speedy and

inexpensive determination of every action and proceeding.” FED. R. CIV.P. 1. The Federal Rules

of Civil Procedure place a duty on each party to provide “the name. . . of each individual likely

to have discoverable information that the party may use to support its claims. FED. R. CIV.P.

26(a)(1)(A). Likewise, each party has a duty to supplement his or her disclosures and/or

responses to discovery if and when “the party learns that in some material respect the disclosure

or response is incomplete.” FED. R. CIV.P. 26(e)(1)(A). When a party has failed to comply with

discovery rules, it is in the Court’s authority to impose sanctions under the Rule 37:

           if a party fails to provide information or identify a witness as required by Rule
           26(a) or (e), the party is not allowed to use that information or witness to
           supply evidence on a motion, at a hearing, or at trial, unless the failure was
           substantially justified or is harmless.

                                                 3
     6:18-cv-00261-RAW Document 83 Filed in ED/OK on 07/15/19 Page 4 of 8



FED. R. CIV.P. 37(C)(1). The Tenth Circuit has followed the Seventh Circuit in holding that

“[t]he exclusion of evidence presented out of time is ‘automatic and mandatory’ unless the

violation was either justified or harmless.” Vesom v. Atchison Hosp. Ass’n., 279 Fed.Appx. 624,

631 (10th Cir. 2008)(unreported). To determine if the failure to disclose evidence is substantially

justified or harmless, the Court should look to the following factors:


           (1) The prejudice or surprise to the party against whom the testimony is
           offered; (2) the ability of the party to cure the prejudice; (3) the extent to which
           introducing such testimony would disrupt trial; and (4) the moving party’s bad
           faith or willfulness.

Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999);

see Newman v. GHS Osteopathic, Inc., 60 F.3d 153 (3d Cir. 1995) (quoting Bronk v. Ineichen, 54

F.3d 425, 428 (7th Cir. 1995)). The party who failed to comply with the discovery rules “has the

burden of showing that they were substantially justified in failing to comply.” Nguyen v. IBP,

Inc., 162 F.R.D. 675, 680 (D.Kan. 1995).

       Plaintiffs failed to identify these 19 witnesses until less than a month before the deadline

to complete discovery remained, despite being issued discovery requests in as early as November

2018. This failure has resulted in a great surprise to Defendants who now must ascertain how to

conduct 19 depositions in six states on the complete opposite side of the country in less than a

month. This comes as the parties have scheduled the depositions of the two out-of-state

Plaintiffs, as well as the Plaintiff’s out-of-state expert witness. The parties further are scheduling

the depositions of the Defendants’ two expert witnesses, all of which must be completed by

August 1, 2019. Defendants are unable to cure this surprise and the prejudice they now face as

the discovery cut-off looms in just weeks.




                                                  4
     6:18-cv-00261-RAW Document 83 Filed in ED/OK on 07/15/19 Page 5 of 8



       Further, beyond the surprise of the identification of these witnesses, the description

accompanying their names is deficient: a mere cut-and-paste of will “testify as to his/her

knowledge of and relationship with Legros, Jr. and the effect of his death on his family for the

purpose of establishing damages.” (See Doc. 75). There is no explanation of how any of the

individuals are related to Decedent or how long he/she knew Decedent or the last time he/she

saw Decedent or any sort of information to help Defendants analyze who may actually have

relevant information regarding Decedent, the claims asserted, and the alleged damages sought by

Plaintiffs. Also, the descriptions provided in the Plaintiffs’ Witness List indicate the witnesses’

testimony will be cumulative and repetitive, which each one to testify regarding the effect of

Decedent’s death on his family. (Doc. 75). This will severely impact and unnecessarily prolong

the trial, as well as further prejudice the Defendants. Defendants do not file this Motion in bad

faith; rather, they seek a fair and just ruling disallowing Plaintiffs the benefit of this late

disclosure.

       Rule 26(e) is clear in its requirement that a party must timely supplement his responses

and disclosures that have “not otherwise been made known to the other parties during the

discovery process.” FED R. CIV.P. 26(e)(1)(A). Plaintiffs obviously intend to use these newly

identified witnesses as individuals that the “support its claims” and are required to be previously

disclosed by FED. R. CIV.P. 26(a)(1)(A). Failing to disclose these witnesses was in no way

substantially justified or harmless. The Tenth Circuit has held that, when a plaintiff has

knowledge of material facts and witnesses, he is to supplement his discovery responses or

disclose these additional witnesses in a timely manner. See generally Vesom, 279 Fed.Appx. at

631-32. In Vesom, the plaintiff submitted affidavits of two witnesses who had not been

previously disclosed in his response to a motion for summary judgment. The plaintiff offered



                                                5
     6:18-cv-00261-RAW Document 83 Filed in ED/OK on 07/15/19 Page 6 of 8



conclusory statements that these witnesses weren’t willing to come forward until just before the

deadline for the response. Id. at 631. The Tenth Circuit affirmed the District Court’s Order

striking the testimony of these witnesses as there was no substantial justification nor was it

harmless to surreptitiously keep these witnesses from the defendant. See Id. at 632.

        As stated herein and plainly obvious within the Witness List, four of these new witnesses

have the last name Legros. Any argument that Plaintiffs were unable to identify these allegedly

unknown witnesses until just recently is disingenuous as they are clearly related. Accordingly,

these and the remaining new witnesses should all be stricken from Plaintiffs’ Witness List and

their testimony prohibited at trial.

                                         CONCLUSION

        The process of discovery is an obviously crucial stage of the litigation process. It allows

the parties to seek information relevant to the claims and defenses at issue. Plaintiffs’ unexcused

and unreasonable non-compliance with Rule 26 and with the Discovery Code have made a

mockery of the discovery process in this case. Plaintiffs have attempted to deprive the

Defendants of their right to a fair trial on the merits of this case. Rather, the Defendants will

suffer irreparable harm should these witnesses, none of whom had been disclosed prior, be

allowed to offer testimony. For the aforementioned reasons, the Defendants respectfully request

that, due to Plaintiff’s failure to comply with Rule 26(e) and pursuant to Rule 37(c), the

testimony of purported witnesses Lancelot Kollman; Shelby Legros; Roderick Snipes; Randy

Gray; Michael Carrucci; Leigh Baker; Brian McDewell; Ben Constantine; James Harper; Mike

Daigle; Mike Smith; Seth Laurion; Matt Douglas; Cory Cartier; Krista Keith; Chelsea Vega;

Peter Legros; Leslie Legros; Brian Legros be stricken and disallowed.




                                                 6
6:18-cv-00261-RAW Document 83 Filed in ED/OK on 07/15/19 Page 7 of 8



                                     Respectfully Submitted,

                                      s/ Jessica L. Dark
                                     Robert S. Lafferrandre, OBA No. 11897
                                     Randall J. Wood, OBA No. 10531
                                     Jessica L. Dark, OBA No. 31236
                                     PIERCE COUCH HENDRICKSON
                                       BAYSINGER & GREEN, L.L.P.
                                     1109 North Francis Avenue
                                     Oklahoma City, Oklahoma 73106
                                     Telephone: (405) 235-1611
                                     Facsimile: (405) 235-2904
                                     rlafferrandre@piercecouch.com
                                     rwood@piercecouch.com
                                     jdark@piercecouch.com
                                     Attorneys for Defendants
                                     Schonna Smith and Debora Clay



                                     s/ Taylor M. Riley
                                     (signed with permission by filing
                                     attorney)
                                     Stephen L. Geries, OBA No. 19101
                                     Taylor M. Riley, OBA No. 33291
                                     COLLINS ZORN & WAGNER,
                                     P.C. 429 N.E. 50th Street, Second
                                     Floor Oklahoma City, OK 73105
                                     (405) 524-2070/ Fax: (405) 524-2078
                                     Attorneys for Defendants BOCC for
                                     Choctaw County, Park, Dillishaw,
                                     Epley, and Stanfield

                                     s/James L. Gibbs, II
                                     (signed with permission by filing
                                     attorney)
                                     James L. Gibbs, II, OBA No. 15689
                                     Elise M. Horne, OBA No. 33006
                                     GOOLSBY, PROCTOR, HEEFNER &
                                     GIBBS, PC 701 N. Broadway Avenue, Suite
                                     400 Oklahoma City, OK 73102-6006 (405)
                                     524-2400; (405) 525-6004 (F)

                                     Attorney for Defendant, Edna Casey



                                 7
     6:18-cv-00261-RAW Document 83 Filed in ED/OK on 07/15/19 Page 8 of 8



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of July, 2019, I electronically transmitted the above
and foregoing document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Chris Hammons                                     Stephen L. Geries
       Jason M. Hicks                                    Taylor M. Tyler
       Attorneys for Plaintiffs                          Attorney for Defendants
                                                         BOCC, Zachary Dillishaw, Terry Park,
                                                         Jeffrey Epley and Stewart Stanfield
       James L. Gibbs, II
       Elise M. Horne
       Attorneys for Defendant, Edna Casey



                                                     s/ Jessica L. Dark
                                                    Jessica L. Dark




                                                8
